Citation Nr: 1019322	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  04-27 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 
1963.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (RO).  This case was remanded by the 
Board in September 2006 and March 2008 for additional 
development.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In March 2008, the Board remanded this claim on the basis 
that the Veteran had not been properly provided with the 
applicable regulations pertaining to the submission of new 
and material evidence.  The remand specifically stated that 
after this action was completed, the RO was required to 
readjudicate the claim, taking into consideration any new 
evidence associated with the claims file.  While the RO 
properly complied with the first three actions, the claim on 
appeal was never readjudicated.  The United States Court of 
Appeals for Veterans Claims has held that RO compliance with 
a remand is not discretionary, and that if the RO fails to 
comply with the terms of a remand, another remand for 
corrective action is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, the case is remanded for the following action:

The RO must readjudicate the claim, taking 
into consideration any new evidence 
associated with the claims file.  
Thereafter, if the claim on appeal remains 
denied, the Veteran and his representative 
must be provided a supplemental statement 
of the case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).


